Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1,5, 10, 17, 25, 31, 34, 38, 47, 64, 67, 82, 89, 96, 100-102 and 104 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art 1) to provide an active ingredient delivery system comprising a fluid reservoir and a fluid delivery apparatus comprising a pump and a fluid dispensing device with first and second ends and a heated air tube positioned between the pump housing and the fluid dispensing device and wherein the fluid dispensing device is in fluid communication with the reservoir via a fluid transfer tube located inside the heated air tube and wherein the pump is positioned to transfer fluid from the reservoir to the fluid dispensing device, further comprising a real-time droplet imaging and measurement device and a substrate holder positioned below the second end of the fluid dispensing device and wherein the substrate holder comprises and heating element and a cooler and a stage for positioning the substrate to receive the fluid flowing from the second end of the fluid dispensing device and wherein the system further comprises a fluid suspension in the fluid reservoir comprising an active ingredient and wherein the fluid dispensing device comprises a nozzle as in claim 1, 2) to provide an active ingredient to a substrate by forming a suspension comprising an excipient and a pharmaceutically active ingredient and transporting the fluid suspension using a pump through a fluid transfer tube and through a pump wherein the fluid transfer tube is positioned inside a heated air  tube extending between a pump housing and the nozzle and thereafter ejecting the fluid suspension through a nozzle onto a substrate positioned below the nozzle on a substrate holder that comprises a heating element, a cooler and a stage and wherein the nozzle creates one or more drops of the fluid suspension using a real0time droplet imaging system and measuring device, or 3) to prepare a microdose of an active pharmaceutical agent by provide an active ingredient to a substrate by forming a suspension comprising an excipient and a pharmaceutically active ingredient and transporting the fluid suspension using a pump through a fluid transfer tube and through a pump wherein the fluid transfer tube is positioned inside a heated air  tube extending between a pump housing and the nozzle and thereafter ejecting the fluid suspension through a nozzle onto a substrate positioned below the nozzle on a substrate holder that comprises a heating element, a cooler and a stage, measuring the volume of one or more drops and processing the drops to provide a microdose of the one or more active pharmaceutical agents.
The most pertinent prior art (previously cited as Hirschfield et al.) teaches the general structure of the coating device of the current claims but fails to teach the provision of a fluid supply line inside of a heated air tube, the ability of the real-time droplet imaging device to measure the droplets and wherein the composition provided for coating is in the form of a suspension.
 Another prior art (Edwards et al. (USPGPub 2004/0173144) teaches that it is known to provide droplet measuring systems in conjunction with droplet deposition systems but is otherwise largely unrelated to the claimed apparatus.
Another prior art (Renaud et al. (USPGPub 2008/0286751) teaches that it is known to deposit both suspensions and solutions from the same deposition devices but is otherwise largely unrelated to the claimed apparatus.
Another prior art (Burns et al. (US5277927)) teaches the use of a bifurcated fiber optic cable for the detection of droplets but is otherwise largely unrelated to the claimed apparatus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717